J-A25036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NORMAN SCOTT SR.,                          :
                                               :
                       Appellant.              :   No. 1716 EDA 2017


            Appeal from the Judgment of Sentence, April 24, 2017,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-SA-0000468-2017.


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED DECEMBER 07, 2018

        Norman Scott, Sr., appeals pro se from the judgment of sentence

entered following a summary appeal from his conviction for failing to obey a

traffic signal.1 We affirm.

        The pertinent facts and procedural history are as follows: On November

19, 2016, at approximately 9:00 p.m., Philadelphia Police Officer Paul Johnson

was travelling westbound on Haverford Avenue in West Philadelphia. He

followed an orange Toyota truck for approximately four car-lengths. As Officer

Johnson and the truck in front of him approached the intersection of 56 th

Street, the car in front of the truck disregarded a red traffic signal and crossed

the intersection. The driver of the truck did likewise, while travelling at a high

____________________________________________


1   75 Pa.C.S.A. § 3111.
J-A25036-18



rate of speed. Officer Johnson stopped the truck operated by Scott at the

next intersection.      Officer Johnson issued Scott a traffic citation for

disregarding a red signal.

      On February 23, 2017, the Philadelphia Municipal Court-Traffic Division

held a hearing on Scott’s citation. At the conclusion of the hearing, the court

found Scott guilty of the traffic infraction and sentenced him to pay a fine of

$146.50. Scott filed a timely appeal to the court of common pleas. The trial

court held a de novo summary trial on April 24, 2017. At the conclusion of

trial, the court found Scott guilty and sentenced him to pay a fine of $146.50.

This appeal followed.

      Scott raises the following issues for our review:


         A. Whether the trial court, committed legal error and abuse
            of discretion by denying [Scott] a fair trial.

         B. Whether the trial court, committed legal error and abuse
            of discretion, by denying [Scott] the ability to cross
            [examine] the witness.

         C. Whether the trial court, committed legal error and abuse
            of discretion, by denying [Scott] the ability to introduce
            evidence at trial.

Scott’s Brief at 5.

      Scott provides a one paragraph argument as to each issue, but does not

cite any case law or legal authority to support his positions.        The three

paragraphs read as follows:

           [Scott] did not receive a fair and just trial. [He] was not
         made aware of the [court’s rules] at the time of trial. [Scott]


                                      -2-
J-A25036-18


         was not informed of cross-examination of the witness at
         trial. [He] was not permitted to introduce evidence at trial.
         [Scott] did not get his day in court. [He] was [taken]
         advantage of by the Commonwealth at trial.

                                      ***

            [Scott] did not have the opportunity to cross examine the
         only witness. This is a clear example of the lack of credibility
         on the [Commonwealth’s] part.

                                      ***

            [Scott] was unable to present Exhibits at trial. [He]
         attempted to show that the intersection is a three-way
         intersection see exhibit “B.” The trial Judge did not inform
         [Scott] of the rules of evidence at trial.

Scott’s Brief at 6-7.

      The Commonwealth asks us to find that Scott waived all of his claims on

appeal due to the several defects in his appellate brief. See Commonwealth’s

Brief at 5-7. We decline to find waiver. Nevertheless, our review of the record

refutes each assertion made by Scott.

      Preliminarily, we note that all of Scott’s issues concern the admission of

evidence at his non-jury summary trial. Thus, we will address them

collectively. “Procedural due process guarantees that a defendant has the

right to present competent evidence in his defense[.]” Commonwealth v.

Konias, 136 A.3d 1014, 1019 (Pa. Super. 2016). In addition, it is well-settled

that, “at trial, the right to cross-examine is essential to the protections

granted” under both the federal and state constitutions. Commonwealth v.

Fox, 619 A.2d 327, 333 (Pa. Super. 1993).




                                      -3-
J-A25036-18



      At the summary appeal, Officer Johnson first testified for the

Commonwealth, and recalled watching Scott, while operating an orange truck,

disregard a red light at a high rate of speed. N.T., 4/24/17, at 6. The court

then asked Scott his version of events, and Scott stated that he had a green

light as he proceeded through the intersection. N.T., 4/24/17, at 8. The trial

court then permitted Scott to introduce as exhibits the photos of the

intersection he had captured from Google Maps.             Id. at 8-10.      The

Commonwealth then recalled the officer and, following further examination,

the trial court asked Scott if he wished to add “anything else.” Id. at 12. Scott

did not cross-examine the officer but instead provided the court with

additional facts to support his version of the incident.

      Upon review, we conclude that Scott received a fair trial. Both he and

the Commonwealth were permitted to put in evidence and/or exhibits, and

the trial court chose to believe Officer Johnson’s testimony that the traffic

signal was red when Scott went through the intersection. We cannot disturb

this credibility determination. See generally, Commonwealth v. Kinney,

157 A.3d 968 (Pa. Super. 2017).

      In addition, although Scott may not have understood his right to cross-

examine the officer, we cannot conclude that he was denied an opportunity to

do so. As this Court has recently reiterated:

            [The] status as a pro se litigant does not entitle [the
         appellant] to any advantage due to his lack of legal training.
         Further, a layperson choosing to represent himself in a legal
         proceeding to a reasonable extent assumes the risk that his
         lack of legal training will place him at a disadvantage.

                                      -4-
J-A25036-18



Commonwealth v. Ray, 134 A.3d 1109, 114 (Pa. Super. 2016).

     Judgment of sentence affirmed.

     Judge Panella joins the memorandum.

     Judge Dubow concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/18




                                  -5-